Citation Nr: 0915313	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  98-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for fatigue. 

3.  Entitlement to service connection for contact dermatitis. 

4.  Entitlement to service connection for pseudofolliculitis 
barbae. 

5.  Entitlement to service connection for bald patches of 
hair. 

6.  Entitlement to an initial compensable rating for service-
connected hemorrhoids.

7.  Entitlement to a 10 percent rating based upon multiple 
non-compensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324 prior to May 12, 2004.

8.  Entitlement to a 10 percent rating based upon multiple 
non-compensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324 on and after May 12, 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1980, from November 1990 to June 1991, and from 
January 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted entitlement to service 
connection for hemorrhoids, assigning a noncompensable 
evaluation, effective from July 1997, and denied the 
remaining benefits sought on appeal.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

In August 2004, the Board remanded the Veteran's claims in 
order to afford him a VA examination for his service-
connected hemorrhoids, to obtain his service treatment 
records and to verify his most recent period of active duty.  
The Veteran was afforded a VA examination for his service-
connected hemorrhoids in February 2008, and a March 2009 
rating decision indicates that the Veteran also served on 
active duty from January 2003 to March 2004.  Unfortunately 
however, the Veteran's service treatment records have not 
been associated with the claims folder.  Therefore, as is 
discussed in the REMAND portion of the decision below, the 
issues of entitlement to service connection for asthma, 
fatigue, dermatitis, pseudofolliculitis barbae and bald 
patches of hair are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hemorrhoids are manifest by moderate to 
large internal hemorrhoids, interference and discomfort in 
daily life and flare-ups which cause bleeding and pain due to 
inflammation; there is no anemia secondary to blood loss due 
to hemorrhoids.

3.  On and after May 12, 2004, the Veteran has at least one 
compensable service- connected disability.


CONCLUSION OF LAW

1.  The criteria for an initial 10 percent evaluation for 
service-connected hemorrhoids have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.114, Diagnostic Code 7332 (2008).

2.  On and after May 12, 2004, any claim for the assignment 
of a single 10 percent evaluation on the basis of having only 
multiple noncompensable service-connected disabilities must 
be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Initially, the Board notes that the Veteran filed his claim 
for service connection for hemorrhoids in July 1997, prior to 
the passage of the VCAA.  Thus, the Veteran did not receive a 
letter which satisfied the duty to notify provisions, to 
include how a disability rating and effective date would be 
assigned should service connection be granted, until March 
2006.  Nevertheless, because the claim for service connection 
for hemorrhoids had been granted, the defect in the timing of 
the notice was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Subsequent to the grant of service connection, in October 
1998, the Veteran submitted an NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing an 
October 1998 statement of the case (SOC) and April 2004 and 
September 2008 supplemental statements of the case.  These 
documents informed the Veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  The Veteran replied in 
September 2008 that he had no additional information or 
evidence to provide in support of his appeal of the initial 
disability rating.  38 U.S.C.A. § 5103A.  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

With regard to the Veteran's claim for a 10 percent rating 
based upon multiple, non-compensable service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324 on and after May 
12, 2004, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
This matter involves the Veteran's compensation levels.  An 
April 2006 rating decision reflects that the Veteran was 
granted service connection for: PTSD, assigning a 30 percent 
evaluation, effective from May 12, 2004; degenerative joint 
disease of the lumbosacral spine, assigning a 10 percent 
evaluation effective from May 12, 2004; and tinnitus, 
assigning a 10 percent evaluation effective from May 12, 
2004.  Thus, the Veteran is clearly in receipt of compensable 
ratings for his service-connected disabilities on and after 
May 2004.  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claims as a 
matter of law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's VA medical 
records dated through September 2006 and private treatment 
records pertinent to the Veteran's hemorrhoid claim are on 
file.  The Veteran has at no time referred to records that he 
wanted VA to obtain or that he felt were relevant to the 
claim that VA has not obtained on his behalf.  In fact, as 
noted above, the Veteran informed the RO in September 2008 
that he had no additional information or evidence to provide 
in support of his appeal of the initial disability rating.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the Veteran VA examinations in August 
1997 and February 2008 to evaluate his hemorrhoids.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's service-connected hemorrhoids are 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids, external or internal.  A 10 percent evaluation 
is for assignment for external or internal hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to a 10 percent evaluation for his 
service-connected hemorrhoids.  In this regard, the Veteran 
underwent a VA examination in February 2008.  At that 
examination, the Veteran reported having had problems with 
rectal bleeding off and on since 1991.  He stated that over 
the years, the problem has stayed about the same except for 
some increased flare up for the last few years.  He stated 
that initially, he mostly experienced blood on tissue paper 
but subsequently, he noticed that the toilet bowl was full of 
blood.  He stated that he still got frank rectal bleeding on 
average once every two weeks or so and the frequency 
increased in winters.  He stated that there was no pain on 
defecation but that he did occasionally have flare-ups 
involving more inflammation and pain on defecation every 3 
weeks or so.  At such times, he stated that he uses 
suppositories and Tucks to help with the problem every other 
day for about 5 days and then he feels better.  The Veteran 
was also on medication to help with constipation.  He denied 
any other symptoms like nausea or vomiting, abdominal pain or 
hematemesis.  There was no diarrhea or melena and there was 
not any surgery done for the hemorrhoids.  Similarly, there 
was no weight loss and no inpatient hospitalizations.  The 
examiner noted that the Veteran did have a GI evaluation in 
May 2006 and colonoscopy in July 2006.  The final diagnosis 
from the July 2006 colonoscopy was diverticulosis of the 
sigmoid colon and also hemorrhoids internal, moderate to 
large sized.  The Veteran also denied any fecal incontinence 
or tenesmus or perianal damage.  On physical examination, 
there were no external hemorrhoids, skin tears or skin tags 
visualized.  On rectal examination, there was no mass felt 
and the stool was Hemoccult negative.  The examiner diagnosed 
internal hemorrhoids moderate to large sized per the 
colonoscopy done in June 2006, and noted that the Veteran 
continued to have interference/discomfort in daily life with 
flare-ups with bleeding and pain due to inflammation despite 
conservative measures.  The examiner reiterated that there 
was no anemia secondary to blood loss due to hemorrhoids, and 
that diverticulosis per the colonoscopy could also be at 
times the source of rectal bleeding, thought it was not the 
obvious case in the Veteran's case due to his prominent 
hemorrhoids.

At the August 1997 VA examination, the Veteran denied any 
rectal bleeding, rectal problems or pain.  However, the 
examiner noted that the Veteran was known to have internal 
hemorrhoids.  The Veteran stated that he had fresh rectal 
bleeding dating from February 1991.  He stated that he had a 
large quantity of fresh, red blood, which happened once, but 
that later, he noticed similar occurrences.  He stated that 
this had happened approximately 20 to 25 times since 1991.  
He continued that the bleeding usually only happened after 
bowel movements.  The Veteran was seen by a family 
practitioner in 1994, and had a scope done.  That physician 
diagnosed the Veteran with internal hemorrhoids.  The Veteran 
stated that sometimes he experienced pain, discomfort and 
itching due to his hemorrhoids, and that he used Preparation 
H to help relieve his symptoms.  The examiner diagnosed a 
history of internal hemorrhoids. 

Thus, the medical evidence of record reflects that the 
Veteran has internal hemorrhoids that are large in size.  
Furthermore, the evidence reflects that the Veteran has 
consistently complained of hemorrhoids since approximately 
1991.  Indeed, at the February 2008 VA examination, he stated 
that he experienced frank rectal bleeding every 2 weeks and 
that he had flare-ups involving more inflammation and pain on 
defecation every 3 weeks.  Thus, it also appears that his 
hemorrhoids are irreducible and evidence frequent 
recurrences.  Accordingly, the Board finds that the criteria 
for a 10 percent evaluation for the Veteran's hemorrhoids 
have been met. 

However, the evidence of record does not show that the 
Veteran's hemorrhoids cause persistent bleeding with 
secondary anemia or with fissures.  In this regard, again, at 
the February 2008 VA examination, the Veteran stated that he 
experienced frank rectal bleeding every two weeks.  
Furthermore, the February 2008 VA examiner stated that there 
was no anemia secondary to blood loss due to hemorrhoids.  
Similarly, there was no evidence of any fissures.  Therefore, 
the Board finds that the criteria for an evaluation in excess 
of 10 percent for the Veteran's service-connected hemorrhoids 
have not been met.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
hemorrhoids are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected hemorrhoids has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, the February 2008 VA examiner noted that the 
Veteran did not have any inpatient hospitalizations or 
surgeries for his hemorrhoids, and no affects on his 
occupation were noted.  At the August 1997 VA examination, 
the examiner noted that the Veteran worked full time and did 
not note any problems with the Veteran's employment due to 
his hemorrhoids.  Therefore, the evidence of record did not 
indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected hemorrhoids.  Additionally, the Board finds that 
the rating criteria to evaluate hemorrhoids reasonably 
describe the claimant's disability level and symptomatology 
and he has not argued to the contrary.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Entitlement to a 10 evaluation based on multiple 
noncompensable service-connected disabilities, on and after 
May 12, 2004.

When a Veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In this case, an April 2006 rating decision awarded the 
Veteran compensable evaluations for service-connected PTSD, 
degenerative joint disease of the lumbosacral spine and 
tinnitus, effective from May 12, 2004.  Because the Veteran 
now has at least one compensable service-connected disability 
the threshold criteria for entitlement to compensation under 
38 C.F.R. § 3.324 are not met, and his claim must be 
dismissed as a matter of law.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Therefore, because the Veteran has at least one 
compensable service-connected disability, he is not legally 
entitled to a 10 percent evaluation pursuant to 38 U.S.C.A. 
§ 3.324, on and after May 12, 2004.  Thus, the Veteran's 
claim of entitlement to a 10 percent disability evaluation 
based on multiple noncompensable service-connected 
disabilities, on and after May 12, 2004, must be denied.


ORDER

A compensable evaluation for service-connected hemorrhoids of 
10 percent, but not higher is granted, subject to law and 
regulations governing an award of monetary compensation; the 
appeal is granted to this extent only.

Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 for the period on and after May 12, 2004, is 
dismissed.


REMAND

Reasons for Remand: To obtain the Veteran's service treatment 
records, and if necessary, to afford him a VA examination.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran is seeking entitlement to service 
connection for asthma, fatigue, dermatitis, 
pseudofolliculitis barbae and bald patches of hair, as well 
as entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 for the period prior to May 12, 2004.  The Veteran 
contends that the above conditions were caused by exposure to 
oil fires and depleted uranium while serving in Kuwait.

However, the Veteran's service treatment records are not 
associated with his claims file.  In August 2004, the Board 
remanded the Veteran's claims, in pertinent part, to obtain 
his service treatment records.  The Board notes that the AMC 
did contact the Department of the Army in February 2006 and 
the 88th Regional Support Command in May 2006.  However, no 
responses were received.  The AMC again contacted the 88th 
Regional Support Command in May 2007.  A response was 
received in June 2007 that once a Veteran gets out of the 
Army Reserves, their personnel and medical records are 
automatically sent to the National Personnel Records Center 
(NPRC).  Despite this, a request was sent to the U.S. Army 
Human Resources Command and not the NPRC in August 2007.  A 
reply was received in September 2007 that the Veteran's 
service treatment records were no longer maintained at that 
Command, and that since November 1992, service treatment 
records, including dental records, were located at the 
Department of Veterans Affairs, VA Records Management Center.  
The AMC was instructed to submit their request to that 
agency.  However, no follow-up requests for the Veteran's 
records were sent to either the NPRC or the VA Records 
Management Center.  

Because the Veteran's pending claims involve claims for 
service connection, the Board finds that his service 
treatment records are an integral part of his claims.  
Furthermore, VA has a duty to assist a claimant in obtaining 
records in the custody of a Federal department or agency, 
including service treatment records. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also Hyatt v. Nicholson, 21 Vet. 
App. 390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).  
Therefore, the Board finds that an additional attempt to 
obtain the Veteran's service treatment records should be made 
before the case is adjudicated on the merits.  

As for the Veteran's remaining claim, the Board finds that 
the issue of whether he is entitled to a 10 percent rating 
based upon multiple, noncompensable service-connected 
disabilities prior to May 12, 2004 is inextricably 
intertwined with the claims of entitlement to service 
connection for asthma, fatigue, dermatitis, 
pseudofolliculitis barbae and bald patches of hair.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  Accordingly, resolution of the 
claim under 38 C.F.R. § 3.324 prior to May 12, 2004 is 
dependent upon resolution the increased rating claim and at 
this point it is deferred pending adjudication of that claim.

Accordingly, the case is REMANDED for the following action:

1.  A search should be conducted for the 
Veteran's complete service treatment 
records.  If necessary, the Veteran may be 
requested to fill out NA Forms 13055 
(Request for Information Needed to 
Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service).  
Requests should be made in order to obtain 
the Veteran's complete service medical 
records from appropriate sources, to 
include the National Personnel Records 
Center (NPRC), the Veteran's reserve unit, 
the Office of the Adjutant General, any 
alternate sources, or via reconstruction.  
A response, negative or positive, should 
be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All 
attempts to obtain or reconstruct the 
Veteran's service medical records should 
be documented.

2.  If and only if the Veteran's service 
treatment records show treatment for any 
of the above claimed conditions, the 
Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current conditions.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to render an 
opinion as to the likelihood (likely, not 
likely, at least as likely as not) that 
the Veteran's conditions had their onset 
in service.  Specifically, in rendering 
this opinion, the examiner should state 
whether the Veteran's conditions were the 
result of exposure to oil fires or uranium 
depletion or any other injury or event 
during his active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  If a compensable rating is not granted 
for any of the Veteran's service-connected 
disorders subject to this remand, then the 
AMC/RO should consider the claim brought 
under 38 C.F.R. § 3.324, for the period 
prior to May 12, 2004.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


